                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-533-MOC-DCK

 AMERICAN TIRE DISTRIBUTORS, INC.,                   )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )    ORDER
                                                     )
 MATTHEW RUMBAUGH, CHARLES                           )
 MAGNEE, and U.S. AUTOFORCE, LLC,                    )
                                                     )
                Defendants.                          )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 12) filed by Wesley B. Sawyer, concerning David Lucey on

October 1, 2020. David Lucey seeks to appear as counsel pro hac vice for Defendants Matthew

Rumbaugh, Charles Magnee and U.S. AutoForce, LLC. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 12) is GRANTED. David Lucey is

hereby admitted pro hac vice to represent Defendants Matthew Rumbaugh, Charles Magnee and

U.S. AutoForce, LLC.


                                Signed: October 5, 2020




      Case 3:20-cv-00533-MOC-DCK Document 13 Filed 10/05/20 Page 1 of 1
